PER CURIAM.
Conviction is for the sale of whisky in a dry area; the punishment, a fine of $200.
The record contains no notice of appeal, in the absence of which this court is without jurisdiction, to enter any order except to dismiss the appeal.
The appeal is dismissed.
On Motion to Reinstate the Appeal
The appeal is now perfected, and the case will be considered on its fnerits.
The record on appeal contains no statement of facts or bills of exception. Alii proceedings appear to be regular and nothing is presented for review. The judgment is affirmed.